Exhibit 10.8 Purchase Order Seller: Dongguan AIVtech Co., Ltd. Address: 78 WenQuan South Road, Shilong Town, Dongguan, China Buyer:Guangdong Guanghong Export & Import Co., Ltd. Address:Floor 1-2, DaYuan XinHua Building, 33 TianHe Road, Guangzhou, China Pursuant to the Contract Law of the People’s Republic of China, the seller and the buyer mutually agree as follows: Contract date:December 11, 2010 Product: 13.3” LED TV 18.5” LED TV Quantity: Unit Price: CNY 500 CNY 860 Delivery time: Subject to the agreed date Other terms: a.The seller shall be responsible for the quality of products. b. Should the seller fail to deliver products on time, the sell shall take all the responsibilities. Seller Buyer Dongguan AIVtech Co., Ltd.
